DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 12/19/2020.

	Double Patenting
Claim 8 of U.S. Application No.17/128,041 is directed to the same invention as that of claim 8 of commonly assigned U.S. Patent No. 10/892,944 Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 and 9 - 15 of US Application No. 17/128,041 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 7 and 9 - 16 of U.S. Patent No. 10,892,944.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 – 7 and 9 - 16 of the U.S. Patent mentioned above, contain every element of claims 1 – 7 and 9 - 15 of the instant application and thus anticipate the claims of the instant application. Claims 1 – 7 and 9 - 15 of the instant application are therefore not patently distinct from claims 1 – 7 and 9 - 16 of the U.S. Patent No. 10,892,944. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ezekiel KRUGLICK (US 2019/0156387; hereinafter KRUGLICK).
Regarding claim 1, KRUGLICK discloses an apparatus comprising:
at least one processor (paragraphs [0029], [0045 - 0046]);
a memory coupled to the at least one processor (paragraphs [0029], [0045 - 0046]); and
an accelerator manager residing in the memory and executed by the at least one processor (paragraphs [0061]), the accelerator manager deploying a first accelerator image to a first cloud 
Regarding claim 2, KRUGLICK discloses the apparatus of claim 1 wherein the monitored characteristics comprise monetary cost of the first and second cloud-based hardware accelerators to process the first request (paragraphs [0026], [0066], [0071], [0076], [0081]).
Regarding claim 3, KRUGLICK discloses the apparatus of claim 1 further comprising at least one selection criterion used by the accelerator manager to select the selected cloud-based hardware accelerator (paragraphs [0040], [0042], [0061], [0067]).
Regarding claim 4, KRUGLICK discloses the apparatus of claim 3 wherein the at least one selection criterion comprises execution time for the first and second cloud-based hardware accelerators to process the first request (paragraphs [0040], [0042], [0061], [0067]).
Regarding claim 5, KRUGLICK discloses the apparatus of claim 3 wherein the at least one selection criterion comprises monetary cost of the first and second cloud-based hardware accelerators to process the first request (paragraphs [0040], [0042], [0061], [0067]).
Regarding claim 6, KRUGLICK discloses the apparatus of claim 1 wherein the at least one selection criterion comprises an algorithm based on execution time for the first and second cloud-based hardware accelerators to process the first request and monetary cost of the first and second cloud-based hardware accelerators to process the first request (paragraph [0040).

Claims 8 – 15 incorporate substantively all the limitations of claims 1 – 7 with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 7 apply in claims 8 – 15.  Therefore, claims 8 – 15 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/YVES DALENCOURT/Primary Examiner, Art Unit 2457